Name: Council Regulation (EEC) No 1576/86 of 23 May 1986 amending Regulation (EEC) No 727/70 on the common organization of the market in raw tobacco
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 24 . 5 . 86 Official Journal of the European Communities No L 139/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1576/86 of 23 May 1986 amending Regulation (EEC) No 727/70 on the common organization of the market in raw tobacco Whereas , in order not to disturb the conversion process currently under way in the Community , the recognized production areas for each variety should be fixed annu ­ ally ; whereas each Member State should therefore be required to submit an application to the Commission each year for recognition of the production areas in which each variety is to be grown for the following harvest , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee ( 3), Whereas all the mechanisms provided for in Council Regulation ( EEC) No 727/70 (4), as last amended by Regulation (EEC) No 1461 / 82 ( 5 ), are applicable to each variety of tobacco produced in the Community ; whereas the concept of varieties of tobacco was defined in Article 2 (4) of Regulation ( EEC) No 727/70 ; where ­ as , pursuant to the said Article , varieties of tobacco means types differentiated according to their botanical characteristics , but not so as to exclude consideration , where necessary , of ecological modifications of those types ; Whereas the name of each variety corresponds to a specific botanical type ; whereas the botanical criterion also covers genetic and morphological characteristics and factors relating to soil and climate ; whereas , in addition to this criterion, cultivation techniques com ­ prising methods of cultivation, yield and methods of drying and packaging the tobacco should also be taken into consideration ; whereas these two criteria enable each Community-produced variety to be precisely iden ­ tified ; Whereas only qualities produced in certain production areas have the characteristics peculiar to each variety ; Article 1 Regulation ( EEC) No 727/70 is hereby amended as follows : 1 . Article 2 (4) is replaced by the following : '4 . Community-produced varieties of tobacco shall mean types differentiated according to their botanical characteristics and the cultivation tech ­ niques used , but not so as to exclude consideration , where necessary , of ecological modification of those types . The concept of "variety" defined in the first sub ­ paragraph shall apply according to the production areas recognized for each variety . The Member States shall apply to the Commission before 30 September of each year for recognition of the production areas in which each variety is to be grown for harvesting during the following calendar year.' 2 . Article 2 (3 ) (b ) is replaced by the following : '(b) for each Community-produced variety grown in recognized production areas ;'. 3 . In Article 2 ( 5 ), after the expression 'reference qual ­ ities ', the following words are added : ' and produc ­ tion areas '. 4 . The following paragraph 6 is added to Article 2 : ' 6 . Detailed rules for the application of this Article , and in particular the definition of varieties , shall be adopted in accordance with the procedure laid down in Article 17 .' (') OJ No C 85 , 14 . 4 . 1986 , p. 60 . ( 2 ) OJ No C 120, 20 . 5 . 1986 . ( 3 ) OJ No C 118 , 20 . 5 . 1986 . ( 4) OJ No L 94, 28 . 4 . 1970, p . 1 . ( s ) OJ No L 164, 14 . 6 . 1982 , p . 27 . No L 139/2 Official Journal of the European Communities 24 . 5 . 86 A rticle 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . 5 . Article 4 ( 3 ) (b ) is replaced by the following : '(b ) for each Community-produced variety coming from recognized production areas and for the corresponding reference quality .' 6 . Article 6 ( 3 ) ( b ) is replaced by the following : '(b ) for each Community-produced variety coming from recognized production areas ." It shall apply from the 1986 harvest . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1986 . For the Council The President G. BRAKS